            Case 1:19-cr-00702-GHW Document 29 Filed 04/20/20 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
lUNITED STATES DISTRICT COURT                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 4/20/20
 ------------------------------------------------------------- X
                                                               :
UNITED STATES OF AMERICA,                                      :
                                                               :
                                                               :
                                                               :
                              -v -                             :   1:19-cr-00702-GHW
                                                               :
JAMAL ADAMSON and HASAHN MURRAY, :                                       ORDER
                                                               :
                                              Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

        On April 16, 2020, the Court ordered Defendants to file their reply to the Government’s

opposition to Defendants’ motion to dismiss the indictment forthwith, and in no event later than

April 18, 2020. Dkt. No. 25. On April 18, 2020, Defendants filed a motion for an extension of

time to file their reply until April 21, 2020. Dkt. No. 26. A motion hearing is scheduled for April

24, 2020. Defendants’ motion is granted in part. The Court will consider any reply filed no later

than 3:00 p.m. on April 20, 2020--five days after the original deadline. Counsel should not expect

that the Court will consider any reply filed after that time.

        Counsel for each Defendant is directed to comply with the second part of the Court’s April

16, 2020 order, which directed them “to advise the Court by April 18, 2020 whether they have any

objection to conducting the [April 24, 2020] hearing telephonically without the presence of

Defendants.” Their response is due no later than April 19, 2020.

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 26.

        SO ORDERED.

Dated: April 18, 2020
                                                          __________________________________
                                                                 GREGORY H. WOODS
                                                                 United States District Judge
